                                                                United States District Court
                                                                  Southern District of Texas

                                                                     ENTERED
                  IN THE UNITED STATES DISTRICT COURT               March 19, 2019
                   FOR THE SOUTHERN DISTRICT OF TEXAS             David J. Bradley, Clerk
                            HOUSTON DIVISION

JAMES CARROLL,                         §
SPN #02371154,                         §
                                       §
                  Plaintiff,           §
                                       §
v.                                     §      CIVIL ACTION NO. H-19-0204
                                       §
STATE OF TEXAS,                        §
                                       §
                  Defendant.           §


                     MEMORANDUM OPINION AND ORDER

     While in custody at the Harris County Jail,           the plaintiff,

James Carroll, also known as James Charles Carroll (SPN #02371154),

filed a Prisoner's Civil Rights Complaint under 42 U.S.C. § 1983

("Complaint")    (Docket Entry No. 1), concerning state court criminal

proceedings that are pending against him.          Because Carroll is a

prisoner who proceeds in forma pauperis, the court is required to

scrutinize the claims and dismiss the Complaint,           in whole or in

part, if it determines that the Complaint "is frivolous, malicious,

or fails to state a claim upon which relief          ~ay   be granted" or

"seeks monetary relief from a defendant who is immune from such

relief."   2 8 U. S.C.   §   1915A (b) .   After considering all of the

pleadings, the court concludes that this case must be dismissed for

the reasons explained below.


                               I .   Background

     Carroll filed this case while in custody at the Harris County

Jail (the "Jail") as the result of charges that were filed against
him on July 7,            2018. 1        Public records clarify that Carroll was

arrested          on   that   date    and      charged   in    Harris   County Cause   No.

1597362 with retaliation in violation of Texas law by threatening

to murder the complainant, D. Brown, on account of Brown's status

as a public servant. 2              On August 23, 2018, a grand jury returned an

indictment against Carroll in that case, which remains pending in

the 208th District Court for Harris County, Texas. 3

       Invoking 42 U.S.C.            §   1983, Carroll sues the State of Texas for

violations of due process in connection with his criminal case. 4

In particular, Carroll seeks $100,000.00 in compensatory damages

because he was reportedly denied a bond. 5


                                         II.    Discussion

       The only defendant listed in the Complaint is the State of

Texas.           Carroll's claims for monetary damages are barred by the

Eleventh Amendment, which precludes an action in federal court by

a citizen of a state against his or her own state absent an express

waiver.          See Martinez v. Texas Dep't of Criminal Justice, 300 F.3d

567,       574    (5th Cir.     2002).          Texas    has   not   waived its   Eleventh



       1
           Complaint, Docket Entry No. 1, p. 4.
       2
       See Office of the Harris County District Clerk, located at:
http://www.hcdistrictclerk.com (last visited March 5, 2019).


       4
           Complaint, Docket Entry No. 1, pp. 1, 3.
       5
           Id. at 4.

                                                 -2-
Amendment immunity,         and § 1983 does not otherwise abrogate state

sovereign immunity.         See NiGen Biotech, L.L.C.,'V. Paxton, 804 F.3d

389, 394 (5th Cir. 2015)           (citing Quern v. Jordan,        99 S. Ct. 1139,

1145       (1979)).   Accordingly,       this    action   must    be     dismissed    as

legally frivolous       and for        failure   to   state   a   claim upon which

relief may be granted under 42 U.S.C. § 1983. 6


                            III.     Conclusion and Order

       Based on the foregoing,          the court ORDERS as follows:

       1.      The Prisoner's Civil Rights Complaint filed by
               James Carroll under 42 U.S.C. § 1983 (Docket Entry
               No. 1) is DISMISSED with prejudice.

       2.      The dismissal will count as a          "strik~"    for purposes
               of 28 U.S.C. § 1915(g).

       The Clerk is directed to provide a copy of this Memorandum

Opinion and Order to the plaintiff and to the Manager of the Three

Strikes        List   for      the      Southern      District      of     Texas      at

Three Strikes@txs.uscourts.gov.

       SIGNED at Houston, Texas, on this/lith day of                ~~H,      2019.

                                                              -1:_~
                                                          LJcPX'
                                                             SIM LAKE
                                                   UNITED STATES DISTRICT JUDGE




       6
       The court takes judicial notice, moreover, of state court
records showing that Carroll is no longer in custody because he was
granted a bond. See Office of the Harris County District Clerk,
located at: http://www.hcdistrictclerk.com (last visited March 5,
2019) .

                                          -3-
